DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/6/2022 has been entered.

 Claim Rejections - 35 USC § 112
Applicant’s amendments to the claims have overcome the previously cited rejection under 35 U.S.C. 112(a). 
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 22 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In claim 22, the limitation “the rotating magnetron has a plasma profile such that a thickness of the material sputtered from the target onto the substrate is not uniform across the substrate” is not supported by the specification. On pg. 12 line 18-24, the specification describes the problems with a traditional rotating magnetron system optimized for thickness; however, pg. 15 line 21-24 of the specification describes minimizing the impact of the major erosion zone on thickness uniformity, thus indicating that a film as uniform as possible is desired.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-7, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Demaray (US 6362097 B1) in view of Krivokapic (US 5643428 A), Actor (US 6521106 B1), and Li (US 20100206713 A1).
Regarding claim 1, Demaray teaches a sputtering apparatus with a magnetron (col 4 line 45-60) comprising a chamber (see Fig. 2 – 10), a target (see Fig. 2 – 14), a substrate 16 held by a support 26 (Fig. 2), and a DC power supply 24 connected to a target mount 12, and thus the target, to generate a plasma for generating a sputtering action of the target toward the substrate (col 5 line 46-67, col 6 line 1-4; Fig. 2). Demaray also teaches a collimator 30B conducting grid comprising a plurality of apertures in vanes 34 (cells) of the collimator (col 7 line 22-26; Fig. 2, Fig. 3B) with an aspect ratio of less than 1 or less than 0.5 (col 8 line 33-46; Fig. 2 – 30B), wherein the collimator 30b may be formed of metal such as aluminum (thermally conductive) and is positioned between the target 14 and substrate support (26) and substantially parallel to the target (col 7 line 22-47; Fig. 2).
Demaray fails to explicitly teach that the ratio of a height of the cells to a width of the apertures is in the range of 0.2 to 0.6. However, one would have expected the use of any value within the Demaray range to have yielded similar results. Absent any showing of criticality, it would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used any values less than 1 or less than 0.5, including values within the claimed range, with a reasonable expectation of success and with predictable results. Please see MPEP 2144.05 (I) for further details.
Demaray fails to explicitly teach an upper surface of the substrate support is positioned at a distance of 55 mm or less from a lower surface of the target. 
However, Krivokapic (US 5643428 A), in the analogous art of collimated sputtering, teaches a target to substrate distance of 10 to 50 mm (col 6 line 49-60, col 7 line 11-24). Demaray also teaches a sputtering system with a collimator (Fig. 3B – 30B), but is silent to the distance between the target and the substrate. Therefore, because Krivokapic teaches that such substrate-target distances were operable, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a target to substrate distance of 10-50 mm in the Demaray apparatus with a reasonable expectation of success. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP 2143(A)). Furthermore, Demaray teaches that the substrate may have a thickness of about 1 mm (col 9 line 9-17) and therefore the distance between the target and the substrate support of Demaray would be about 11 to 51 mm, which is less than 55 mm.
The combination of Demaray and Krivokapic fails to explicitly teach a rotating magnetron disposed on the chamber on an opposite side of the target from the substrate support. 
However, Actor (US 6521106 B1), in the analogous art of collimated sputtering, teaches a rotating closed loop magnet 47 (magnetron) adjacent to the second surface of the sputtering target 27 opposite to the substrate W and mounted on a shaft 48 which passes through the top of the chamber 17 (on the chamber) (col 5 line 53-67, claim 6; Fig. 1). Demaray also teaches that using a magnetron with collimated sputtering can improve uniformity of the deposited layer (col 4 line 45-60). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a rotating magnetron, as taught by Actor, with the Demaray apparatus to improve uniformity of the film.
The combination of Demaray, Krivokapic, and Actor fails to explicitly teach the substrate support is RF biased. 
However, Li (US 20100206713 A1), in the analogous art of collimated/grid sputtering, teaches a sputtering apparatus with a conductive grid (160, 161) similar to that of Demaray (Li para 0018; Fig. 1A-1B), wherein the substrate 140 and its support 142 may be biased with an RF voltage (power source 144) (para 0015; Fig. 1A). Because Li teaches that such RF biased substrate supports were operable, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to RF bias the substrate support of Demaray with a reasonable expectation of success. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP 2143(A)). 
Regarding claim 3, the previous combination of Demaray, Krivokapic, Actor, and Li fails to explicitly teach the height of each cell is 10 mm or less.
 However, Krivokapic (US 5643428 A), in the analogous art of collimated sputtering, teaches the height of each cell of the collimator is approximately 7 mm (10 mm or less) (col 6 line 22-35; Fig. 6 – d4, d5). Krivokapic and Demaray both teach collimators with grids that may be hexagonal and have aspect ratios (height/width) of less than 1 (Krivokapic col 6 line 22-35, Fig. 4 – 34, 36; Demaray col 7 line 38-47, col 8 line 33-46, Fig. 3B – 32B). Additionally, Demaray is silent to the height of each cell/vane. Therefore, because Krivokapic teaches that such collimator heights were operable, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a collimator with a height of 7 mm in the Demaray apparatus with a reasonable expectation of success. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP 2143(A)).
Regarding claim 4, as described in the claim 1 rejection, the combination of Demaray, Krivokapic, Actor, and Li teaches the substrate support is positioned at a distance of about 11 to 51 mm from the lower surface of the target (Krivokapic col 6 line 49-60, col 7 line 11-24; Demaray col 9 line 9-17). Though the previous combination fails to explicitly teach a distance in the range of 40 to 55 mm from the lower surface of the target, one would have expected the use of any value within the Krivokapic range to have yielded similar results. Absent any showing of criticality, it would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used any values within 11 to 51 mm, including values within the claimed range, with a reasonable expectation of success and with predictable results. Please see MPEP 2144.05 (I) for further details.
Regarding claim 5, the combination of Demaray, Krivokapic, Actor, and Li teaches the shape of each of the apertures 32 may be hexagonal (Demaray col 7 line 38-47; Fig. 3B – 32B).
Regarding claim 6, the combination of Demaray, Krivokapic, Actor, and Li teaches the collimator (grid) is grounded (Demaray col 8 line 33-46) and made of metals such as aluminum (electrically conductive) (Demaray col 7 line 22-35).
Regarding claim 7, the combination of Demaray, Krivokapic, Actor, and Li teaches that aluminum nitride layers can be formed by collimated sputtering techniques according to the invention (Demaray col 14 line 3-13), which indicates an Al target used to form AlN by the invention’s reactive sputtering method (Demaray col 9 line 61-67, col 10 line 1-19).
Regarding claim 22, the combination of Demaray, Krivokapic, Actor, and Li fails to explicitly teach that the rotating magnetron has a plasma profile such that a thickness of the material sputtered from the target onto the substrate is not uniform across the substrate. However, the limitation merely states the intended use of the apparatus. A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114(II). The combination of Demaray, Krivokapic, Actor, and Li teaches all of the claimed structural limitations, which is necessarily capable of generating a plasma profile such that a thickness of the material sputtered from the target onto the substrate is not uniform across the substrate.
Alternatively, Demaray teaches that the use of collimation allows for uniformities of about 2% (col 4 line 45-60), thus indicating that the thickness of the film is not completely uniform across the substrate.
	Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Demaray (US 6362097 B1) in view of Krivokapic (US 5643428 A), Actor (US 6521106 B1), and Li (US 20100206713 A1), as applied to claim 1 above, and further in view of Leiphart (US 5705042 A).
Regarding claim 21, the combination of Demaray, Krivokapic, Actor, and Li fails to explicitly teach that the grid is disposed approximately halfway between an upper surface of the substrate support and a lower surface of the target. 
However, Leiphart, in the analogous art of collimated sputtering, teaches the collimator 20 is generally mounted approximately halfway between the target 40 and the wafer 50 (col 3 line 13-19; Fig. 3) and thus is approximately halfway between the lower surface of the target and the upper surface of the substrate support.
Because Leiphart teaches that such collimator arrangements were operable, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to position the collimator of Demaray halfway between the target and substrate with a reasonable expectation of success. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP 2143(A)). 

Claims 1, 3-7, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Krivokapic (US 5643428 A) in view of Li (US 20100206713 A1), Demaray (US 6362097 B1), and Actor (US 6521106 B1).
Regarding claim 1, Krivokapic teaches a sputtering chamber containing a wafer (substrate 32) and target 30 (col 1 line 49-58; Fig. 4) with confinement magnets (magnetron) and a power source to produce the plasma containing accelerated argon ions to be used to bombard the target and deposit on the wafer (col 5 line 45-61). Krivokapic also teaches a collimator (34, 36) (grid) comprising walls that form cells with apertures (col 6 line 22-35; Fig. 4), wherein the apertures have heights of about 7 mm and widths of 10 mm (col 6 line 22-35; Fig. 6 – d4, d3, d4, d5), resulting in a ratio of height of the cells to width of the apertures of 0.7. Krivokapic also teaches the collimator 34 is positioned between the substrate 32 and the target 30 and substantially parallel to the target (Fig. 4) and the distance between the substrate and the target is between 10 mm and 50 mm (col 6 line 49-60, col 7 line 11-24).
Krivokapic teaches an aspect ratio of 0.7 (col 6 line 22-35) but fails to explicitly teach an aspect ratio from 0.2 to 0.6. However, absent any showing of criticality, a prima facie case of obviousness exists where the claimed ranges to not overlap with the prior art but are merely close because 0.7 is so close to the claimed range of 0.2 to 0.6 that prima facie one skilled in the art would have expected them to have the same properties. Please see MPEP 2144.05 (I) for further details. Therefore, it would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used an aspect ratio of 0.2 to 0.6 with a reasonable expectation of success and with predictable results.
Krivokapic fails to explicitly teach a substrate support, wherein the substrate support is RF biased.
 However, Li, in the analogous art of collimated/grid sputtering, teaches a sputtering apparatus with a conductive grid (160, 161) (collimator) (para 0018; Fig. 1A-1B), wherein the substrate is on a support and wherein the substrate 140 and its support 142 may be biased with an RF voltage (power source 144) (para 0015; Fig. 1A). Because Li teaches that such substrate supports were operable, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to place the substrate of Krivokapic on an RF biased substrate support with a reasonable expectation of success. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP 2143(A)). 
Though Krivokapic fails to explicitly teach the distance between the substrate support and the target, Krivokapic teaches that the substrate has a thickness of 0.75 mm (col 5 line 21-44) and thus the distance between the substrate support and the target of Krivokapic in view of Li is between 10.75 mm and 50.75 mm (55 mm or less).
The combination of Krivokapic and Li fails to explicitly teach the collimator (grid) is thermally conductive. However, Demaray, in the analogous art of collimated sputtering, teaches a collimator may be formed from a metal such as aluminum or copper (thermally conductive) (col 7 line 27-31). Krivokapic is silent to the material used for its collimator. Because Demaray teaches that such collimator materials were operable, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a metal (thermally conductive) collimator in the Krivokapic apparatus with a reasonable expectation of success. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP 2143(A)).
The previous combination of Krivokapic, Li, and Demaray fails to explicitly a rotating magnetron disposed on the chamber on an opposite side of the target from the substrate support. 
However, Actor (US 6521106 B1), in the analogous art of collimated sputtering, teaches a rotating closed loop magnet 47 (magnetron) adjacent to the second surface of the sputtering target 27 opposite to the substrate W and mounted on a shaft 48 which passes through the top of the chamber 17 (on the chamber) (col 5 line 53-67, claim 6; Fig. 1). Krivokapic also teaches that confinement magnets (magnetron) may be used to increase ion bombardment of the target. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a rotating magnetron, as taught by Actor, with the Krivokapic apparatus to improve ion bombardment of the target.
Krivokapic also teaches a power source (supply) may be coupled to a target (col 5 line 45-52) but fails to explicitly teach a DC power supply. However, Demaray, in the analogous art of collimated sputtering, teaches the sputtering target may be powered by a power supply 24 having a DC voltage (col 5 line 47-59). Because Demaray teaches that such power sources were operable, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a DC power supply in the Krivokapic apparatus with a reasonable expectation of success. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP 2143(A)). 
Regarding claim 3, the combination of Krivokapic, Li, Demaray, and Actor teaches the height of each cell of the collimator is approximately 7 mm (10 mm or less) (Krivokapic col 6 line 22-35; Fig. 6 – d4, d5).
Regarding claim 4, as described in the claim 1 rejection, the combination of Krivokapic, Li, Demaray, and Actor teaches a distance between the substrate support and the target is between 10.75 mm and 50.75 mm (Krivokapic col 6 line 49-60, col 7 line 11-24). Though the previous combination does not explicitly teach a distance of 40 to 55 mm, one would have expected the use of any value within the Krivokapic range to have yielded similar results. Absent any showing of criticality, it would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used any values within the range of 10.75 mm to 50.75 mm, including values within the claimed range, with a reasonable expectation of success and with predictable results. Please see MPEP 2144.05 (I) for further details.
Regarding claim 5, the combination of Krivokapic, Li, Demaray, and Actor teaches the shape of each of the apertures is hexagonal (Krivokapic col 6 line 22-35; Fig. 4 – 34, 36).
Regarding claim 6, as described in the claim 1 rejection, the combination of Krivokapic, Li, Demaray, and Actor teaches the collimator is made of aluminum (electrically conductive) (Demaray col 7 line 27-31). The previous combination fails to explicitly teach the grid is grounded. However, Demaray teaches the collimator (grid) is grounded (col 8 line 33-46) to isolate the substrate from the charged plasma particles which may damage the substrate (col 4 line 3-9, col 8 line 33-46). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to ground the collimator of Krivokapic in order to prevent damage to the substrate caused by charged plasma particles.
Regarding claim 7, the combination of Krivokapic, Li, Demaray, and Actor teaches the target is made of a material such as aluminum or titanium (Krivokapic col 1 line 59-63).
Regarding claim 22, the combination of Krivokapic, Li, Demaray, and Actor fails to explicitly teach that the rotating magnetron has a plasma profile such that a thickness of the material sputtered from the target onto the substrate is not uniform across the substrate. However, the limitation merely states the intended use of the apparatus. A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114(II). The combination of Demaray, Krivokapic, Actor, and Li teaches all of the claimed structural limitations, which is necessarily capable of generating a plasma profile such that a thickness of the material sputtered from the target onto the substrate is not uniform across the substrate.

	Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Krivokapic (US 5643428 A) in view of Li (US 20100206713 A1), Demaray (US 6362097 B1), and Actor (US 6521106 B1), as applied to claim 1 above, and further in view of Leiphart (US 5705042 A).
Regarding claim 21, the combination of Krivokapic, Li, Demaray, and Actor fails to explicitly teach that the grid is disposed approximately halfway between an upper surface of the substrate support and a lower surface of the target. However, Leiphart, in the analogous art of collimated sputtering, teaches the collimator 20 is generally mounted approximately halfway between the target 40 and the wafer 50 (col 3 line 13-19; Fig. 3) and thus is approximately halfway between the lower surface of the target and the upper surface of the substrate support.
Because Leiphart teaches that such collimator arrangements were operable, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to position the collimator of Krivokapic halfway between the target and substrate with a reasonable expectation of success. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP 2143(A)). 

Response to Arguments
Applicant’s arguments, see pg. 6, filed 6/6/2022, with respect to the rejection(s) of claim(s) 1 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of a new interpretation of Krivokapic (US 5643428 A).
Dew (NPL) is no longer relied upon and thus applicant’s arguments with regard to Dew are rendered moot.
Applicant argues that the specification shows the criticality of the claimed range of the ratio of a height of the cells to the width of the apertures from 0.2 to 0.6. This argument is not persuasive because the specification only states that the deposition rate begins to improve and the wafer stress range is reduced when the aspect ratio is reduced to less than 1:1. Figure 4 shows that lower aspect ratios increase deposition rate and that aspect ratios slightly below 0.5 are optimal for minimizing stress range; however, the data does not show that the results are unexpected and commensurate in scope with the claims (i.e. occur within the claimed range of 0.2 to 0.6 but not at values slightly outside the claimed range like 0.1 or 0.7). Additionally, the data in Fig. 4 does not appear to include measurements to compare the endpoints of the range (0.2 and 0.6) with values just outside of the range (e.g. 0.1 or 0.7), rather the data seems to only include 4 aspect ratios. The burden is on the applicant to show that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance. See MPEP 716.02.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK S OTT whose telephone number is (571)272-2415. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK S OTT/Examiner, Art Unit 1794                                                                                                                                                                                                        

/JENNIFER WECKER/Primary Examiner, Art Unit 1797